Citation Nr: 1036266	
Decision Date: 09/24/10    Archive Date: 09/30/10

DOCKET NO.  08-02 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for prostate cancer, to 
include as due to exposure to ionizing radiation.

2.  Entitlement to service connection for depression, to include 
as secondary to prostate cancer.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

S. Pflugner


INTRODUCTION

The Veteran served on active duty from November 1945 to October 
1947.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota.

This appeal has been advanced on the Board's docket.  38 U.S.C.A. 
§ 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2009).


FINDINGS OF FACT

1.  The Veteran's current prostate cancer is not shown to have 
been present in service, or for many years thereafter, nor is it 
the result of any incident occurring during his military service, 
to include exposure to ionizing radiation.

2.  The medical evidence of record does not show a current 
diagnosis of depression.


CONCLUSIONS OF LAW

1.  Prostate cancer was not incurred in or aggravated by active 
military service, nor may it be presumed to have been so 
incurred, to include as due to inservice exposure to ionizing 
radiation.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.311 (2009).

2.  Depression was not incurred in active military service.  
38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304(f) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist veterans in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  

Proper notice from VA must inform the veteran of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the veteran is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service-connection 
claim, including: (1) veteran status; (2) existence of a 
disability; (3) a connection between the appellant's service and 
the disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information that a 
disability rating and an effective date for the award of benefits 
will be assigned if service connection is awarded.  Id. at 486.  

Prior to the initial adjudication of the instant case, the RO's 
letters, dated in May 2005 and April 2006, advised the Veteran of 
the foregoing elements of the notice requirements.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993); Dingess/Hartman, 
19 Vet. App. at 486.  Accordingly, the Board finds that the 
content requirements of the notice VA is to provide have been 
met.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

The Board also finds that the duty to assist the Veteran has also 
been satisfied in this case.  The RO obtained the Veteran's 
service treatment records, as well as his identified VA and 
private treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Moreover, in April 2006 and July 2010, the Veteran 
stated that he did not have any additional relevant evidence of 
record to submit in support of his claims.

Generally, VA examinations are necessary if the information and 
evidence of record does not contain sufficient competent medical 
evidence to decide the claim, but (1) contains competent evidence 
of diagnosed disability or symptoms of disability, (2) 
establishes that the veteran suffered an event, injury or disease 
in service, or has a presumptive disease during the pertinent 
presumptive period, and (3) indicates that the claimed disability 
may be associated with the in-service event, injury, or disease, 
or with another service-connected disability.  38 C.F.R. § 
3.159(c)(4); see McLendon v. Nicholson, 20 Vet. App. 79, 83-86 
(2006).

With respect to the Veteran's claim of entitlement to service 
connection for prostate cancer, in March 2009, the Board remanded 
this claim in order to obtain an etiological opinion from the VA 
Under Secretary of Benefits.  In December 2009, an advisory 
medical opinion was obtained.  As such, the Board finds that the 
RO substantially complied with the directives of the March 2009 
remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  
Moreover, the Board finds that the evidence of record is 
sufficient to decide the claim and, thus, no VA examination was 
required.

The RO did not provide the Veteran with a VA examination with 
respect to his claim of entitlement to service connection for 
depression; however, the competent evidence of record did not 
demonstrate a current diagnosis of depression.  Thus, the Board 
finds that a VA examination was not warranted.  Id.  

Finally, there is no indication in the record that additional 
evidence relevant to the issues being decided herein is available 
and not part of the record.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); 
see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law 
imposing a presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is harmful, 
or prejudicial, normally falls upon the party attacking the 
agency's determination); Fenstermacher v. Phila. Nat'l Bank, 493 
F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on 
insufficiency of notice since its purpose had been served.").

Historically, the Veteran served on active duty from November 
1945 to October 1947.  In March 2005, the Veteran submitted a 
claim of entitlement to service connection for prostate cancer.  
He attributed his prostate cancer to inservice exposure to 
ionizing radiation while serving aboard USS GEORGE CLYMER during 
Operation CROSSROADS.  In April 2006, the Veteran submitted a 
claim of entitlement to service connection for depression, to 
include as secondary to prostate cancer.  After these claims were 
denied in May 2007, the Veteran perfected an appeal.  In March 
2009, the Board remanded the claims for further development.  
After the directed development was accomplished, the denial of 
the Veteran's claims was continued in June 2010.  The claims have 
been remitted to the Board for further appellate review.

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection for certain chronic diseases will be presumed if they 
are manifest to a compensable degree within the year after active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309.  Service connection may also be granted for any 
disease initially diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disorder, 
the following must be shown: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of inservice incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
inservice disease or injury and the current disability.  Hickson 
v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 
Vet App. 341, 346 (1999).

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, all of the evidence submitted by the 
Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis herein focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claims.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) 
(the law requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).

A.  Prostate Cancer

The Veteran is seeking entitlement to service connection for 
prostate cancer.  He attributes this condition to his inservice 
exposure to ionizing radiation.  Specifically, he claims he was 
exposed to nuclear radiation while serving aboard the USS GEORGE 
CLYMER during Operation CROSSROADS.

According to the evidence of record, USS GEORGE CLYMER was a 
support ship charged with housing target ship crews during and 
after two detonations on Bikini Atoll in July 1946.  The first 
detonation, designated ABLE, occurred at 0900 on July 1, 1946.  
At the time of this detonation, USS GEORGE CLYMER was observing 
from a distance of approximately 21 nautical miles to the 
southeast of surface zero.  USS GEORGE CLYMER returned to Bikini 
Lagoon that same day.  USS GEORGE CLYMER was then docked in 
Bikini Lagoon until July 25, 1946, with the exception of two days 
that it was moored next to the USS NEVADA. 

Early in the morning on July 25, 1946, in preparation for the 
next detonation, USS GEORGE CLYMER left Bikini Lagoon.  Later 
that same day, the second detonation, designated BAKER, was fired 
while the USS GEORGE CLYMER observed at a distance of 
approximately 16 nautical miles.  USS GEORGE CLYMER did not 
return to Bikini Lagoon until July 30, 1946.

The evidence of record demonstrated that, following Shot ABLE, 
the personnel aboard USS GEORGE CLYMER were exposed to radiation 
from neutron-activated lagoon water.  Moreover, following Shot 
BAKER, personnel aboard USS GEORGE CLYMER were exposed to 
radiation from lagoon water and contaminants accumulated on the 
hull of the ship and in its saltwater piping system.  Personnel 
who visited Bikini Island were exposed to radiation from fallout 
that deposited on the island and contaminants in the lagoon 
water.  Furthermore, personnel aboard small boats were exposed to 
external radiation from contaminated lagoon water and from 
contaminants that accumulated on the hulls of these boats.

The evidence of record also demonstrated that the Veteran served 
aboard USS GEORGE CLYMER as a Fireman Second Class from March 1, 
1946 to September 17, 1947.  Further, the Veteran has been 
confirmed as a participant in Operation CROSSROADS.

Service connection for a disability claimed to be attributable to 
ionizing radiation exposure during military service can be 
granted in 3 different manners.  See Davis v. Brown, 10 Vet. App. 
209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  

First, there are specific diseases which may be presumptively 
service-connected if manifest in a radiation-exposed veteran.  A 
"radiation-exposed veteran" is defined by 38 C.F.R. § 3.309(d) 
(3) as a veteran who, while serving on active duty or on active 
duty for training or inactive duty training, participated in a 
radiation-risk activity.  "Radiation-risk activity" is defined 
to mean onsite participation in a test involving the atmospheric 
detonation of a nuclear device; the occupation of Hiroshima, 
Japan or Nagasaki, Japan by United States forces during the 
period beginning on August 6, 1945, and ending on July 1, 1946; 
internment as a prisoner of war (or service on active duty in 
Japan immediately following such internment) during World War II 
which resulted in an opportunity for exposure to ionizing 
radiation comparable to that of the United States occupational 
forces in Hiroshima or Nagasaki during the period from August 6, 
1945 through July 1, 1946; or the veteran's presence at certain 
specified additional locations.   See 38 C.F.R. 
§ 3.309(d)(3).  

In applying this statutory presumption, there is no requirement 
for documenting the level of radiation exposure.  The 
presumptively service-connected diseases specific to radiation-
exposed veterans are the following: leukemia (other than chronic 
lymphocytic leukemia), cancer of the thyroid, cancer of the 
breast, cancer of the pharynx, cancer of the esophagus, cancer of 
the stomach, cancer of the small intestine, cancer of the 
pancreas, multiple myeloma, lymphomas (except Hodgkin's disease), 
cancer of the bile ducts, cancer of the gall bladder, primary 
liver cancer (except if cirrhosis or hepatitis B is indicated), 
cancer of the salivary gland, cancer of the urinary tract, 
bronchiolo-alveolar carcinoma, cancer of the bone, cancer of the 
brain, cancer of the colon, cancer of the lung, and cancer of the 
ovary.  38 C.F.R. § 3.309(d)(2).

After reviewing the evidence of record, the Board finds that the 
Veteran is shown to be a "radiation-exposed veteran" as that 
term is defined in 38 C.F.R. § 3.309(d)(3).  However, prostate 
cancer is not listed as a condition warranting presumptive 
service connection for radiation-exposed veterans.  38 C.F.R. § 
3.309(d)(2).  As such, service connection for prostate cancer is 
not warranted on a presumptive basis.

The second method by which service connection may be granted is 
found under 38 C.F.R. § 3.311(b)(2).  This provision provides 
that certain listed "radiogenic" diseases found 5 years or more 
after service in an ionizing-radiation-exposed veteran may be 
service connected if the VA Undersecretary for Benefits 
determines that they are related to ionizing radiation exposure 
while in service or if they are otherwise linked medically to 
ionizing radiation exposure while in service.  When it has been 
determined that: (1) a veteran has been exposed to ionizing 
radiation as a result of participation in the atmospheric testing 
of nuclear weapons, the occupation of Hiroshima or Nagasaki, 
Japan, from September 1945 until July 1946, or other activities 
as claimed; (2) the veteran subsequently develops a specified 
radiogenic disease; and (3) the disease first becomes manifest in 
the period specified, the claim will be referred to the VA Under 
Secretary for Benefits for further consideration in accordance 
with 38 C.F.R. § 3.311(c).  When such a claim is forwarded for 
review, the VA Under Secretary for Benefits shall consider the 
claim with reference to 38 C.F.R. § 3.311(e) and may request an 
advisory medical opinion from the VA Undersecretary of Health.  
38 C.F.R. § 3.311(b), (c)(1).  The medical adviser must determine 
whether sound scientific and medical evidence supports a 
conclusion that it is at least as likely as not that the disease 
resulted from inservice radiation exposure or whether there is no 
reasonable possibility that the disease resulted from inservice 
radiation exposure.  38 C.F.R. § 3.311(c)(1).

Pursuant to 38 C.F.R. § 3.311(b)(2), radiogenic diseases include 
the following: all forms of leukemia except chronic lymphatic 
(lymphocytic) leukemia, thyroid cancer, breast cancer, lung 
cancer, bone cancer, liver cancer, skin cancer, esophageal 
cancer, stomach cancer, colon cancer, pancreatic cancer, kidney 
cancer, urinary bladder cancer, salivary gland cancer, multiple 
myeloma, posterior subcapsular cataracts, non-malignant thyroid 
nodular disease, ovarian cancer, parathyroid adenoma, tumors of 
the brain and central nervous system, cancer of the rectum, 
lymphomas other than Hodgkin's disease, prostate cancer, and any 
other cancer. 38 C.F.R. § 3.311(b)(2).  A disease is also 
considered a radiogenic disease where competent scientific or 
medical evidence that the claimed condition is a radiogenic 
disease is received.  See 38 C.F.R. § 3.311(b)(4).  Prostate 
cancer is a radiogenic disease as defined in 38 C.F.R. § 
3.311(b)(2), therefore, the Veteran's claim was referred to the 
VA Under Secretary of Benefits.  

In a December 2009 advisory opinion, V.A.C., M.D., MPH, and 
Director of Radiation and Physical Exposures, reviewed the 
evidence of record, including the doses of ionizing radiation 
that the Veteran could have received during Operation CROSSROADS, 
as determined by the Defense Threat Reduction Agency (DTRA).  
DTRA utilized the Interactive Radioepidemiological Program of the 
National Institute for Occupational Safety and Health to estimate 
the likelihood that ionizing radiation was responsible for the 
Veteran's prostate cancer.  The exposure dose was assumed to have 
occurred as a single dose in the earliest year of exposure, 1946.  
Ultimately, it was calculated that there was a 27.53 percent 
probability that the Veteran's exposure to ionizing radiation was 
the etiological source of his prostate cancer.  The 27.53 percent 
figure represented a 99th percentile value.  Consequently, Dr. 
V.A.C. concluded that it was "not likely that the Veteran's 
prostate cancer was caused by exposure to ionizing radiation 
while in military service."

In January 2010, the Director of Compensation and Pension 
Service, B.G.M., reviewed the evidence of record and opined that 
"there is no reasonable possibility that the Veteran's prostate 
cancer was the result of [his inservice] exposure."  As such, 
service connection is not warranted pursuant to 38 C.F.R. § 
3.311(b)(2).  

Regarding the third method by which service connection may be 
granted, the United States Court of Appeals for the Federal 
Circuit has determined that the Veterans' Dioxin and Radiation 
Exposure Compensation Standards Act, Pub. L. No. 98-542, § 5, 98 
Stat. 2724, 2727- 29 (1984), does not preclude a veteran from 
establishing service connection with proof of actual direct 
causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  
Service connection on a direct basis will be addressed below.

A review of the evidence does not support the Veteran's claim of 
entitlement to service connection for prostate cancer on a direct 
basis.  The Veteran's service treatment records were negative for 
this disorder, and there is no competent post-service evidence 
that his prostate cancer is related to his military service or 
any event therein.  As noted above, in order to prevail on the 
issue of service connection there must be competent evidence of a 
nexus between an inservice injury or disease and the current 
disability.  See Hickson, 12 Vet. App. at 253; see also Pond, 12 
Vet App. at 346.  The evidence of record did not include a 
competent nexus opinion relating the Veteran's current prostate 
cancer to his active duty service.

To the extent that the Veteran asserts that his prostate cancer 
is related to his active duty service, the Board finds that as a 
layman his statements are not competent evidence on the etiology 
of a disorder.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  The evidence does not demonstrate that the Veteran 
possesses the ability, knowledge, or experience to provide 
competent etiological opinions.  Id.; Jandreau, 492 F.3d at 1377.  
Consequently, lay assertions of medical etiology cannot 
constitute evidence upon which to grant the claims for service 
connection.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995). 

Only competent evidence may be considered to support Board 
findings.  Accordingly, the Board is not free to substitute its 
own judgment for that of an expert.  Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991).  The only competent etiological opinion of 
record is negative to the Veteran's claim.

In the absence of medical evidence that the Veteran's current 
prostate cancer is related to his active duty service, the 
preponderance of the evidence is against his claim.  As such, the 
benefit-of-the-doubt rule does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

B.  Depression

In April 2006, the Veteran submitted a claim of entitlement to 
service connection for depression, to include as secondary to 
prostate cancer.  

Service connection may be established on a secondary basis for a 
disability that is shown to be proximately due to or the result 
of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability exists 
and (2) that the current disability was either (a) caused by or 
(b) aggravated by a service-connected disability.  Id.; Allen v. 
Brown, 7 Vet. App. 439 (1995) (en banc) (additional disability 
resulting from aggravation of a nonservice-connected disorder by 
a service-connected disorder is also compensable under 38 C.F.R. 
§ 3.310).

As determined above, service connected for prostate cancer is not 
warranted.  Moreover, at present, service connection has not been 
granted for any other disorder.  Consequently, service connection 
for depression on a secondary basis is denied as a matter of law.  
Id.; Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Further, the competent evidence of record does not show a current 
diagnosis of depression.  The Veteran's service treatment records 
were devoid of any complaints of or treatment for depression, and 
the post-service medical evidence of record was limited to 
treatment for prostate cancer.

The Veteran's spouse and a good friend submitted statements in 
support of the Veteran's claim, describing him as "depressed" 
and/or "withdrawn."  While the Board notes that laypeople can 
certainly provide eye-witness accounts of visible symptoms, the 
capability of witnesses to offer such evidence is different from 
the capability of witnesses to offer evidence that requires 
medical knowledge, such as a diagnosis.  Espiritu, 2 Vet. App. at 
494; Jandreau, 492 F.3d at 1377; see Woehlaert v. Nicholson, 21 
Vet. App. 456 (2007) (certain disabilities are not conditions 
capable of lay diagnosis); Barr v. Nicholson, 21, Vet. App. 303 
(2007) (holding that when a disorder may be diagnosed by its 
unique and readily identifiable features, the presence of the 
disorder is not a determination "medical in nature" and is 
capable of lay observation).  Thus, these lay statements do not 
constitute competent evidence of a current diagnosis of 
depression.  

To the extent that the Veteran asserts that he has depression, 
the Board finds that as a layman his statements are not competent 
evidence on the diagnosis of a disorder.  Espiritu, 2 Vet. App. 
at 494.  The evidence does not demonstrate that the Veteran 
possesses the ability, knowledge, or experience to provide 
competent diagnostic opinions.  Id.; Jandreau, 492 F.3d at 1377.  
Consequently, lay assertions of diagnosis cannot constitute 
evidence upon which to grant the claims for service connection.  
Lathan, 7 Vet. App. at 365.

Congress has specifically limited entitlement to service-
connected benefits to cases where there is a current disability.  
"In the absence of proof of a present disability, there can be 
no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Absent medical evidence reflecting the current presence 
of the claimed disability, a basis upon which to establish 
service connection for depression has not been presented and the 
appeal must be denied.  

As there is no competent evidence demonstrating a current 
diagnosis of depression, the preponderance of the evidence is 
against the claim and the benefit-of-the-doubt rule does not 
apply.  Accordingly, service connection for depression is not 
warranted.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

Service connection for prostate cancer, to include as due to 
ionizing radiation, is denied.

Service connection for depression, to include as secondary to 
prostate cancer, is denied.



____________________________________________
MICHELLE L. KANE
Chief Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


